CELL, CELL STACK DEVICE, MODULE AND MODULE-CONTAINING DEVICE
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 10-17 in the reply filed on September 8, 2022 is acknowledged.
Claims 1-9 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 8, 2022.
Claims 10-17 are being examined on the merits in this office action.

Information Disclosure Statement
The information disclosure statements (IDS) filed on April 16 and November 11, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “laterally” recited in claim 10 is unclear as to the shift direction. The claim languages do not define which direction is defined as “laterally”. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 10-17 are indefinite. The issue applies similarly to claim 11.

Claim Rejections - 35 USC § 103
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto et al. (JP 2014110087 A, for citation purposes its English machine translation is being used, hereafter Makoto) in view of Suh et al. (US 20060046117 A1, hereafter Suh).
Regarding claim 10, Makoto teaches a cell comprising:
a support body having a first end portion and a second end portion (11 in Fig. 1, and at least [0014]),
a first electrode layer located on the support body (See 12, Fig. 1),
a solid electrolyte layer located on the first electrode layer (See 13, Fig. 1), and
a second electrode layer located on the solid electrolyte layer (See 14, Fig. 1),
wherein
the support body comprises a plurality of gas-flow passages (18) passing through the support body from the first end portion to the second end portion (See Fig. 1).

    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale

Makoto appears silent on the plurality of gas-flow passages being center-shifted. However, in a similar fuel cell, Suh discloses that a plurality of gas-passages can be straight (e.g., Fig. 3 or 4) or center-curved (e.g., Fig. 5A). That is, Suh discloses that the shape of the plurality of gas-passages is a matter of design choice.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed center-curved gas-flow passages taught by Suh as an alternative to the gas-passages of Makoto, because the shape of gas-flow passages are a matter of design choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed gas-passages is significant, as per In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
As a result, Makoto in view of Suh teaches the plurality of gas-flow passages comprise one or more center-shifted gas-flow passages that comprise a central portion and a first end portion, wherein a center of the one or more center-shifted gas-flow passages at the central portion is laterally shifted from a center of the one or more center-shifted gas-flow passages at the first end portion. See Fig. 5A of Suh.
Regarding claim 11, Makoto as modified teaches the cell according to claim 10, wherein the one or more center-shifted gas-flow passages further comprise a second end portion (i.e., the other end than the first end portion of the gas-flow passages), and the center of the one or more center-shifted gas-flow passages at the central portion is also laterally shifted from a center of the one or more center-shifted gas-flow passages at the second end portion. See Fig. 5A of Suh.
Regarding claim 12, Makoto as modified teaches the cell according to claim 10, and Makoto further teaches the gas-flow passages in the longitudinal direction have a diameter of 1.5 mm ([0062]), while the openings of the passages at the gas-discharging end portions (interpreted as the first end portion of gas-flow passages) are chamfered “by chamfering at 45 [Symbol font/0xB0]C” ([0051]) (see the annotated Figs.) such that the diameters of the enlarged circular openings become 1.52 mm (1.50+0.01×2, see Level 3 in Table for 0.01), for example. The diameters of said enlarged openings (i.e., the diameters of the one or more center-shifted gas-flow passages at the first end portion) are thus greater than a diameter of the one or more gas-flow passages at the central portion.
Regarding claim 13, Makoto as modified teaches the cell according to claim 11, and the instantly claimed “a diameter of the one or more center-shifted gas-flow passages at the second end portion is greater than a diameter of the one or more gas-flow passages at the central portion” is considered as changing the shape (or configuration) of the one or more gas-flow passages of Makoto as modified. However, the shape of the instantly claimed the one or more gas-flow passages is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed the one or more gas-flow passages is significant (MPEP 2144.04 IV).
Regarding claim 14, Makoto as modified teaches the cell according to claim 10, wherein a gap between adjacent gas-flow passages of the plurality of gas-flow passages is larger at the first end portion than at the center portion (See Fig. 5 of Suh).
Regarding claim 15, Makoto teaches a cell stack device comprising a cell stack comprising a plurality of the cells according to claim 10 (See Figs. 2, 7, 27 and 31, for example).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 20140212786 A1, hereafter Iwasaki) in view of Makoto and Suh.
Regarding claim 16, Iwasaki teaches a module (Fig. 4) comprising a housing container (19 in Fig. 4, and [0076]) and a cell stack device (11, Fig. 4) housed in the housing container. One skilled in the art would readily appreciate that the cell stack device according to claim 10 can replace Iwasaki’s cell stack device and be arranged in said housing container, since Makoto’s cell stack device is substantially the same as that of Iwasaki, and the use of known technique to improve similar devices (methods, or products) in the same way would be prima facie obvious (MPEP § 2143).
Regarding claim 17, Iwasaki teaches a module-containing device (Fig. 5) comprising a cell module (18, Fig. 5), an auxiliary device configured to operate the module ([0081], [0082], see also 28 in Fig. 5), and an external casing (see [0082]: “outer case”; and at least 24-26 in Fig. 5) containing the module and the auxiliary device therein (Fig. 5). As such, one skilled in the art would readily appreciate that the module according to claim 8 can replace Iwasaki’s module and be arranged in the external casing, since the module according to claim 16 is substantially the same as that of Iwasaki, and the use of known technique to improve similar devices (methods, or products) in the same way would be prima facie obvious (MPEP § 2143).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-18 of U.S. Patent No. 10756378 B2 in view of Suh and/or Iwasaki. The Suh and Iwasaki references are applied for the same reasons stated in the rejection above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727